[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Clay v. Cuyahoga Cty. Med. Examiner’s Office, Slip Opinion No. 2017-Ohio-8714.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2017-OHIO-8714
    THE STATE EX REL. CLAY, APPELLEE, v. CUYAHOGA COUNTY MEDICAL
                           EXAMINER’S OFFICE, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
  may be cited as State ex rel. Clay v. Cuyahoga Cty. Med. Examiner’s Office,
                          Slip Opinion No. 2017-Ohio-8714.]
Coroner’s records—Next of kin—Records request by incarcerated person—R.C.
        313.10(C)(1) is plain and unambiguous and provides relator, as next of kin,
        the right to receive a copy of the full and complete records of the coroner
        with respect to his daughter, for whose murder he is incarcerated—Public
        Records Act—Requests under R.C. 313.10(C)(1) are not subject to R.C.
        149.43(B)(8)’s restrictions on requests by incarcerated persons.
   (No. 2016-0387—Submitted May 16, 2017—Decided November 30, 2017.)
      APPEAL from the Court of Appeals for Cuyahoga County, No. 103514,
                                       2016-Ohio-407.
                                    ________________
                            SUPREME COURT OF OHIO




        Kennedy, J.
        {¶ 1} The Cuyahoga County Medical Examiner’s Office (“ME”) appeals
the judgment of the Eighth District Court of Appeals granting a writ of mandamus
to compel the release of autopsy records to relator-appellee, Michael Clay, under
R.C. 313.10(C)(1). The ME had argued that when R.C. 313.10 is read in pari
materia with R.C. 149.43, the Public Records Act, it is clear that the ME had no
duty to provide the records to Clay. The court of appeals denied the ME’s motion
for summary judgment and granted judgment in favor of Clay on the basis that the
in pari materia rule of statutory construction is not applicable because R.C. 313.10
and 149.43 do not relate to the same subject matter. 2016-Ohio-407, 58 N.E.3d
552, ¶ 8.
        {¶ 2} “Where the language of a statute is plain and unambiguous * * * there
is no occasion for resorting to rules of statutory interpretation. An unambiguous
statute is applied, not interpreted.” Sears v. Weimer, 143 Ohio St. 312, 55 N.E.2d
413 (1994), paragraph five of the syllabus.       Because the language of R.C.
313.10(C)(1) is plain and unambiguous, we apply the plain terms of the statute.
Therefore, we affirm the judgment of the court of appeals, albeit on different
grounds.
                              I. Case Background
        {¶ 3} On August 28, 2006, Clay’s eight-month-old daughter, M.C., died as
a result of blunt-force impacts to her head. State v. Clay, 9th Dist. Summit No.
23889, 2008-Ohio-2158, ¶ 2. Clay was convicted of murder, felonious assault, and
child endangering in connection with her death and sentenced to 15 years to life in
prison. Id. at ¶ 7.
        {¶ 4} On April 15, 2015, while imprisoned, Clay sent a letter addressed to
the ME, requesting all copies of x-rays, autopsy photos, the death certificate, and
written doctors’ reports pertaining to his deceased daughter. In support, Clay cited
R.C. 149.43 and 313.10. In response, the ME provided some documents but not




                                         2
                                January Term, 2017




the ones that Clay had requested. The ME also advised that the death certificate
could be acquired through “Cleveland City Hall” and that the other records were
not available without a subpoena. On April 24, 2015, Clay sent a second request
to the ME. The ME did not provide any further records.
       {¶ 5} Consequently, Clay filed an original action in the Eighth District
Court of Appeals seeking a writ of mandamus to compel the ME to provide him the
requested records, but, unlike his request by letter, the complaint relied solely upon
R.C. 313.10(C). In response, the ME filed a motion to dismiss and/or for summary
judgment.
       {¶ 6} On February 3, 2016, the court of appeals denied the ME’s summary-
judgment motion and issued a writ of mandamus compelling the ME to provide the
complete autopsy file to Clay within a reasonable period of time. 2016-Ohio-407,
58 N.E.3d 552, at ¶ 9. The ME timely appealed and asserts two propositions of
law. The first states:


       R.C. 149.43 and R.C. 313.10 relate to the same general subject,
       access to coroners’ records, and must be construed in pari materia.


The second states:


       A coroner’s office is not required to permit a person who is
       incarcerated pursuant to a criminal conviction to inspect or to obtain
       a copy of records concerning a death investigation if the person
       requesting the record is incarcerated for causing the death of the
       person who is the subject of the record unless the incarcerated
       person has complied with R.C. 149.43(B)(8), regardless of whether
       the incarcerated person is the next-of-kin of the decedent.




                                          3
                              SUPREME COURT OF OHIO




       {¶ 7} In response to the ME’s propositions of law, Clay argues that his
complaint for a writ of mandamus was solely based on R.C. 313.10. Relying on
the language of R.C. 313.10(C)(1), Clay argues that he has a clear legal right to—
and the ME has a clear legal duty to provide him with—a copy of the complete
autopsy file.
       {¶ 8} Writing in support of the ME, amicus curiae, Ohio State Coroners
Association, argues that public policy weighs against the release of autopsy files to
next-of-kin convicted murderers and that therefore, the court of appeals’ judgment
that failed to harmonize R.C. 313.10 and 149.43 must be reversed.
                              II. Standard of Review
       {¶ 9} The court of appeals denied the ME’s motion for summary judgment
and granted judgment as a matter of law in favor of Clay. 2016-Ohio-407, 58
N.E.3d 552, at ¶ 9. When a party moves for summary judgment and the nonmovant
has had an opportunity to respond, a court—after consideration of the relevant
evidence—may enter judgment against the moving party even though the
nonmovant did not file its own motion for summary judgment. State ex rel.
Anderson v. Vermilion, 134 Ohio St. 3d 120, 2012-Ohio-5320, 980 N.E.2d 975, ¶ 8,
citing Todd Dev. Co., Inc. v. Morgan, 116 Ohio St. 3d 461, 2008-Ohio-87, 880
N.E.2d 88, ¶ 17. We review that determination de novo. Id. at ¶ 9, citing Troyer
v. Janis, 132 Ohio St. 3d 229, 2012-Ohio-2406, 971 N.E.2d 862, ¶ 6.
                                   III. Mandamus
       {¶ 10} To be entitled to a writ of mandamus, Clay must establish a clear
legal right to the requested relief, a clear legal duty on the part of the ME to provide
it, and the lack of an adequate remedy in the ordinary course of the law. State ex
rel. Waters v. Spaeth, 131 Ohio St. 3d 55, 2012-Ohio-69, 960 N.E.2d 452, ¶ 6. Clay
has the burden to prove that he is entitled to the writ by clear and convincing
evidence. Id. at ¶ 13.




                                           4
                                January Term, 2017




                                IV. Statute at Issue
       {¶ 11} As set forth above, Clay based his complaint for a writ of mandamus
solely on his rights as a next of kin under R.C. 313.10(C)(1).
       {¶ 12} R.C. 313.10 governs access to records held by a coroner’s office.
The ME is the coroner for Cuyahoga County. See R.C. 313.01(B)(1) (definition of
“coroner” includes the “medical examiner of the county”); Cuyahoga County
Charter, Section 5.03 (coroner’s power vested in medical examiner).
       {¶ 13} The statute begins by designating all records of the coroner to be
public records. R.C. 313.10(A)(1). The next subsection carves out exceptions,
declaring that documents such as preliminary autopsy and investigative notes and
findings, photographs, and suicide notes are not public records.                 R.C.
313.10(A)(2)(a) through (f). Finally, the statute allows a “next of kin of a decedent”
to receive records of the office:


               The coroner shall provide a copy of the full and complete
       records of the coroner with respect to a decedent to a person who
       makes a written request as the next of kin of the decedent. The
       following persons may make a request pursuant to this division as
       the next of kin of a decedent:
               ***
               (c) If there is no surviving spouse or child over eighteen
       years of age, * * * the parents of the decedent, with each parent
       having an independent right to make a request pursuant to this
       division.


R.C. 313.10(C)(1).




                                          5
                              SUPREME COURT OF OHIO




                                V. Law and Analysis
        {¶ 14} When construing the language of a statute, we begin with a familiar
objective: a determination of the intent of the General Assembly. Caldwell v. State,
115 Ohio St. 458, 466, 154 N.E. 792 (1926). Almost two centuries ago, Chief
Justice Marshall of the United States Supreme Court wrote, “The intention of the
legislature is to be collected from the words they employ. Where there is no
ambiguity in the words, there is no room for construction.” United States v.
Wiltberger, 18 U.S. 76, 95-96, 5 L. Ed. 37 (1820).
        {¶ 15} In keeping with Chief Justice Marshall’s words, this court has held
that “[t]he primary rule in statutory construction is to give effect to the legislature’s
intention,” Cline v. Bur. of Motor Vehicles, 61 Ohio St. 3d 93, 97, 573 N.E.2d 77
(1991), citing Carter v. Youngstown Div. of Water, 146 Ohio St. 203, 65 N.E.2d 63
(1946), paragraph one of the syllabus, by looking at the language of the statute,
Stewart v. Trumbull Cty. Bd. of Elections, 34 Ohio St. 2d 129, 130, 296 N.E.2d 676
(1973). When there is no ambiguity, we must abide by the words employed by the
General Assembly, see State v. Waddell, 71 Ohio St. 3d 630, 631, 646 N.E.2d 821
(1995), and have no cause to apply the rules of statutory construction, see
Hulsmeyer v. Hospice of Southwest Ohio, Inc., 142 Ohio St. 3d 236, 2014-Ohio-
5511, 29 N.E.3d 903, ¶ 22-23. “We ‘do not have the authority’ to dig deeper than
the plain meaning of an unambiguous statute ‘under the guise of either statutory
interpretation or liberal construction.’ ” Jacobson v. Kaforey, 149 Ohio St. 3d 398,
2016-Ohio-8434, 75 N.E.3d 203, ¶ 8, quoting Morgan v. Adult Parole Auth., 68
Ohio St. 3d 344, 347, 626 N.E.2d 939 (1994).
        {¶ 16} The ME’s first proposition of law argues that the court should use
the in pari materia rule of statutory construction in determining the meaning of R.C.
313.10(C)(1). We disagree.
        {¶ 17} The in pari materia rule of statutory construction applies to “statutes
relating to the same general subject matter,” State ex rel. Gains v. Rossi, 86 Ohio
6
                                January Term, 2017




St.3d 620, 622, 716 N.E.2d 204 (1999), citing Cater v. Cleveland, 83 Ohio St. 3d
24, 29, 697 N.E.2d 610 (1998), but it is applied only “where some doubt or
ambiguity exists in the wording of a statute” (emphasis added), State ex rel.
Celebrezze v. Allen Cty. Bd. of Commrs., 32 Ohio St. 3d 24, 27-28, 512 N.E.2d 332
(1987), citing Hough v. Dayton Mfg. Co., 66 Ohio St. 427, 434, 64 N.E. 521 (1902);
see also Hulsmeyer, 142 Ohio St. 3d 236, 2014-Ohio-5511, 29 N.E.3d 903, at ¶ 22.
Under our rules of statutory construction, ambiguity means that the statutory
provision is “capable of bearing more than one meaning.” Dunbar v. State, 136
Ohio St. 3d 181, 2013-Ohio-2163, 992 N.E.2d 1111, ¶ 16, citing Fairborn v.
DeDomenico, 114 Ohio App. 3d 590, 593, 683 N.E.2d 820 (2d Dist.1996).
       {¶ 18} The ME does not argue that the words employed by the General
Assembly are ambiguous or capable of more than one meaning. And we cannot,
after reading the statute and giving the words the legislature chose their plain and
ordinary meanings, find that the words of the statute are ambiguous. Therefore, the
in pari materia rule of statutory construction is not applicable.
       {¶ 19} The ME’s second proposition of law argues that despite the language
of R.C. 313.10 that grants a next of kin the right to a copy of the autopsy records of
a decedent upon written request, an ME can deny that request pursuant to R.C.
149.43(B)(8) if the next of kin caused the death of the decedent. Again, we
disagree.
       {¶ 20} The plain and unambiguous language that the General Assembly
employed in R.C. 313.10(C)(1) does not qualify the applicability of the “next of
kin” provision with the conditions set out in R.C. 149.43(B)(8). As the ME
correctly points out, the legislature makes three express references to the
applicability of R.C. 149.43 elsewhere in R.C. 313.10.               However, R.C.
313.10(C)(1) does not contain any reference to R.C. 149.43.
       {¶ 21} The ME further argues that if this court does not reverse the appellate
court’s judgment and harmonize R.C. 149.43 with R.C. 313.10, it would lead to an




                                          7
                             SUPREME COURT OF OHIO




absurd or unreasonable result. In support of that argument, the ME relies on
Columbia Gas Transm. Corp. v. Levin, 117 Ohio St. 3d 122, 2008-Ohio-511, 882
N.E.2d 400, ¶ 35.     The ME’s argument rings hollow, however, because the
argument is based on an erroneous construction of the absurd-result exception to
the plain-meaning rule of statutory construction and a misreading of Columbia Gas
Transm. Corp.
       {¶ 22} “The absurd result principle in statutory interpretation provides an
exception to the rule that a statute should be interpreted according to its plain
meaning.” (Emphasis added.) Dougherty, Absurdity and the Limits of Literalism:
Defining the Absurd Result Principle in Statutory Interpretation, 44 Am.U.L.Rev.
127 (1994). It is premised on a guiding principle of statutory construction: that
when the General Assembly enacts a statute, it does not intend to produce an absurd
result. See R.C. 1.47(C). The starting point of that analysis is the language of the
statutory provision. See Canton v. Imperial Bowling Lanes, Inc., 16 Ohio St. 2d 47,
53, 242 N.E.2d 566 (1968).
       {¶ 23} In Columbia Gas Transm. Corp., this court was construing the
meaning of a tax statute, which requires “strict construction against the state, with
any doubt resolved in favor of the taxpayer.” Id. at ¶ 34. We noted, however, that
there is an absurdity exception to the strict-construction doctrine. Id. at ¶ 35. If
strict construction of a statute would result in “unreasonable or absurd
consequences,” a construing court may reject the strict-construction doctrine,
because courts must presume that the legislature enacted a statute for a “just and
reasonable result.” Id., citing Gulf Oil Corp. v. Kosydar, 44 Ohio St. 2d 208, 339
N.E.2d 820 (1975), paragraph two of the syllabus, and R.C. 1.47(C).
       {¶ 24} Similarly, in State ex rel. Cooper v. Savord, this court held that “[i]t
is the duty of the courts, if the language of a statute fairly permits or unless
restrained by the clear language thereof, so to construe the statute as to avoid [an
unreasonable or absurd] result. 153 Ohio St. 367, 92 N.E.2d 390 (1950), paragraph




                                         8
                                January Term, 2017




one of the syllabus. In Cooper, the court was asked to determine the meaning of
Section 12000 of the General Code, which permitted a change of venue from the
court in which a petition for divorce or alimony “is filed.” Id. at 368-369. The
appellate court, recognizing the mandatory language of the statute, had held that
either party was entitled to a change of venue upon application, even if a change of
venue had already been granted. Id. at 369-370. This court, relying on the word
“filed” and the consideration that the General Assembly could not have intended
that a “change of venue be continued indefinitely,” reversed the judgment of the
appellate court. Id. at 371.
       {¶ 25} In this case, the ME does not argue that application of the plain
language of R.C. 313.10 creates an absurd result. Instead, the ME argues that when
the plain language of R.C. 313.10 is read in conjunction with R.C. 149.43, an absurd
consequence results. This construction, however, is beyond the boundary of the
absurd-result exception.
       {¶ 26} The absurd-result exception to the plain-meaning rule of
construction “entails the imputation of legislative intent based on the judge’s
perception” and “vastly expands the [c]ourt’s authority.” Manning, The Absurdity
Doctrine, 116 Harv.L.Rev. 2387, 2476 (2003).           Therefore, all courts should
exercise restraint in the application of the absurd-result exception, employing it in
only those cases in which the plain language of a statute results in an obviously
unintended result. Scalia & Garner, Reading Law: The Interpretation of Legal Texts
239 (2012) (“The doctrine of absurdity is meant to correct obvious unintended
dispositions, not to revise purposeful dispositions that, in light of other provisions
of the applicable code, make little if any sense” [emphasis sic]).
       {¶ 27} Because the plain language of R.C. 313.10 does not lead to an absurd
result in this case, the absurdity exception to the plain-language rule of statutory
construction does not apply.




                                          9
                               SUPREME COURT OF OHIO




          {¶ 28} The dissent argues, however, that we have misconstrued our absurd-
result jurisprudence, and it relies on State v. White, 142 Ohio St. 3d 277, 2015-Ohio-
492, 29 N.E.3d 939, to underscore the point. However, a close examination of that
case demonstrates that in White, this court did not, as the dissent posits, read R.C.
2941.145(A) in pari materia with R.C. 2935.03(A)(1) and 2921.44(A)(2) to distill
the General Assembly’s intention for enacting the firearm specification that was at
issue. See White at ¶ 31-35. Rather, we relied on this court’s prior statements in
State v. Powell, 59 Ohio St. 3d 62, 63, 571 N.E.2d 125 (1991), regarding the purpose
of firearm specifications. White at ¶ 31. We referred to the aforementioned statutes
merely to bolster our conclusion that R.C. 2941.145(A) “is not intended to deter a
peace officer from possessing a firearm.” Id. at ¶ 31-32.
          {¶ 29} Even if R.C. 313.10(C)(1)(c) and 149.41(B)(8) were required to be
read in pari materia as the dissent argues—a conclusion that we reject—our
precedents provide that when statutes of “ ‘interrelated bod[ies] of law’ ” are
construed together and are found to conflict, Summerville v. Forest Park, 128 Ohio
St.3d 221, 2010-Ohio-6280, 943 N.E.2d 522, ¶ 24, quoting State v. Moaning, 76
Ohio St. 3d 126, 128, 666 N.E.2d 1115 (1996), “ ‘the rules of statutory construction
contained in R.C. 1.12, 1.51, and 1.52’ ” are controlling, id. at ¶ 26, quoting Davis
v. State Personnel Bd. of Rev., 64 Ohio St. 2d 102, 105, 413 N.E.2d 816 (1980). In
accord with those provisions, “ ‘a specific statute, enacted later in time than a
preexisting general statute, will control where a conflict between the two arises.’ ”
Id., quoting Davis at 105.
          {¶ 30} The provision at issue, R.C. 313.10(C)(1)(c), is a specific statutory
provision that provides that “[t]he coroner shall provide a copy of the full and
complete records of the coroner” to the “next of kin”—in this case, the decedent’s
parent.      R.C. 313.10(C)(1)(c) was enacted by the General Assembly in
2006, Am.Sub.H.B. No. 235, 151 Ohio Laws, Part IV, 7190-7193, 7211, and




                                           10
                                  January Term, 2017




specifically applies to records kept by the coroner that the General Assembly has
deemed public and nonpublic.
        {¶ 31} In contrast, R.C. 149.43(B)(8), the provision of the Public Records
Act that the dissent construes in pari materia with R.C. 313.10(C)(1)(c), was
enacted in 1999 (first codified as R.C. 149.43(B)(4)), Am.Sub.S.B. No. 78, 148
Ohio Laws, Part IV, 8623, 8627, 8631, and is a general statute that applies to other
public records “concerning a criminal investigation or prosecution” that are
requested by incarcerated persons. The more specific, later-enacted statute, R.C.
313.10(C)(1), would prevail if R.C. 313.10(C)(1) and 149.43(B)(8) irreconcilably
conflicted. See Summerville at ¶ 26.
        {¶ 32} In reality, however, the ME’s construction of the absurd-result
exception is really akin to the rule of statutory construction stating that “[i]f a statute
is ambiguous, the court, in determining the intention of the legislature, may
consider * * * [t]he consequences of a particular construction,” R.C. 1.49(E).
However, that rule of statutory construction is applicable only when the language
of the statute being construed is found to be ambiguous. Id. Because R.C. 313.10
is not ambiguous, the “consequences of a particular construction” rule is not
applicable.
        {¶ 33} The parties do not dispute that Clay does not have an adequate
remedy at law or that he is the next of kin to the decedent. The crux of the dispute
is the ME’s argument that Clay is not entitled to a writ of mandamus because he
has no clear legal right to—and the ME has no clear legal duty to provide—the
autopsy records.
        {¶ 34} R.C. 313.10(C)(1) states that “[t]he coroner shall provide a copy of
the full and complete records of the coroner with respect to a decedent to a person
who makes a written request as the next of kin of the decedent.” (Emphasis added.)
“Next of kin” includes “parents of the decedent.” R.C. 313.10(C)(1)(c). “[U]se of
the term ‘shall’ in a statute or rule connotes a mandatory obligation unless other




                                            11
                              SUPREME COURT OF OHIO




language evidences a clear and unequivocal intent to the contrary.” State ex rel.
Cincinnati Enquirer v. Lyons, 140 Ohio St. 3d 7, 2014-Ohio-2354, 14 N.E.3d 989,
¶ 28, citing Dorrian v. Scioto Conservancy Dist., 27 Ohio St. 2d 102, 271 N.E.2d
834 (1971), paragraph one of the syllabus. There is no clear or unequivocal
language in R.C. 313.10 that indicates that “shall” imposes other than a mandatory
duty on the coroner to provide the “next of kin” “a copy of the full and complete
records” regarding the decedent.
       {¶ 35} Thereafter, the legislature begins the definition of the phrase “full
and complete records of the coroner” with the words “includes, but is not limited
to, the following.” R.C. 313.10(G). “The statutory phrase ‘including, but not
limited to’ means that the examples expressly given are ‘a nonexhaustive list of
examples.’ (Emphasis sic.).” State v. Anderson, 138 Ohio St. 3d 264, 2014-Ohio-
542, 6 N.E.3d 23, ¶ 45, quoting State v. Muncie, 91 Ohio St. 3d 440, 448, 746 N.E.2d
1092 (2001). Therefore, the documents listed in R.C. 313.10(G) do not necessarily
constitute the entire list of documents that make up the “full and complete records
of the coroner.”
       {¶ 36} Clay made a written request to the ME asking for copies of x-rays,
autopsy photos, the death certificate, and written doctors’ reports pertaining to his
deceased daughter. The photographs and written doctor’s reports requested by Clay
are expressly included as part of the “full and complete record” of the coroner as
defined in R.C. 313.10(G)(1). And while x-rays are not expressly listed in R.C.
313.10(G)(1),      coroners    often   take    x-rays    during    autopsies,    see
http://medicalexaminer.cuyahogacounty.us/en-us/autopsy.aspx (accessed Sept. 8,
2017), and based on the breadth of the definition of the term “full and complete
records of the coroner,” x-rays, if taken, would be included. However, death
certificates are “vital records” pursuant to R.C. 3705.01(O), and they can be
acquired through the city of Cleveland’s Bureau of Vital Statistics, see




                                         12
                                   January Term, 2017




http://www.cuyahogacounty.us/en-us/public-records-faqs.aspx (accessed Sept. 8,
2017).
           {¶ 37} Except for the death certificate, the records requested by Clay, who
is a next of kin of the decedent for purposes of R.C. 313.10(C), are within the full
and complete records of the coroner. Therefore, Clay has a clear legal right to those
records and the ME has a clear legal duty to provide the requested records.
           {¶ 38} While we are acutely aware of the fact that Clay has been convicted
of and is currently incarcerated for the heinous act of murdering his daughter and
that he is using R.C. 313.10(C)(1) to obtain records from the coroner’s office
related to the child that he murdered, the plain language of the statute nevertheless
grants him access to those records.
           {¶ 39} Courts should be ever mindful that “[j]ustice is even-handed and
equally administered to all, irrespective of any and all considerations.” Koppelman
v. Commr. of Internal Revenue, 202 F.2d 955, 956 (3d Cir.1953) (Kalodner, J.,
dissenting). Even when dealing with an “unsympathetic party,” a court “should not
abandon settled rules of law merely to correct what we perceive to be an improper
result.”     West v. Goldstein, 830 S.W.2d 379, 388 (Ky.1992) (Lambert, J.,
dissenting).


           [C]ourts are not at large. * * * They are under the constraints
           imposed by the judicial function in our democratic society. As a
           matter of verbal recognition certainly, no one will gainsay that the
           function in construing a statute is to ascertain the meaning of words
           used by the legislature. To go beyond it is to usurp a power which
           our democracy has lodged in its elected legislature. * * * A Judge
           must not rewrite a statute, neither to enlarge nor to contract it.
           Whatever temptations the statesmanship of policy-making might
           wisely suggest, construction must eschew interpolation and




                                            13
                               SUPREME COURT OF OHIO




        evisceration. He must not read in by way of creation. He must not
        read out except to avoid patent nonsense or internal contradiction.
                 ***
        [T]he only sure safeguard against crossing the line between
        adjudication and legislation is an alert recognition of the necessity
        not to cross it and instinctive, as well as trained, reluctance to do so.


Frankfurter, Some Reflections on the Reading of Statutes, 47 Colum.L.Rev. 527,
533, 535 (1947).
        {¶ 40} Because our role as members of the judiciary is not “ ‘to establish
legislative policies or to second-guess the General Assembly’s policy choices,’ ”
Stetter v. R.J. Corman Derailment Servs., L.L.C., 125 Ohio St. 3d 280, 2010-Ohio-
1029, 927 N.E.2d 1092, ¶ 35, quoting Groch v. Gen. Motors Corp., 117 Ohio St. 3d
192, 2008-Ohio-546, 883 N.E.2d 377, ¶ 212, or to declare that the General
Assembly by way of inadvertence or inattention made a slip of the pen in an attempt
to rewrite the statute in a manner that is pleasing to us, we must adhere to the plain
language of the statute. If after reflection on our decision, the General Assembly
finds that its original intention was not accomplished in the words that it chose, then
it, and it alone, has the constitutional authority to amend the statute to conform to
its intention.
                                   VI. Conclusion
        {¶ 41} The in pari materia rule of statutory construction and the absurdity
exception to the plain-language rule of statutory construction are not applicable to
R.C. 313.10(C)(1). Because R.C. 313.10(C)(1) is plain and unambiguous, we apply
the statute as written. Therefore, we affirm the judgment of the court of appeals,
albeit on different grounds.
                                                                   Judgment affirmed.
        O’DONNELL and DEWINE, JJ., concur.




                                           14
                               January Term, 2017




        FISCHER, J., concurs in judgment only, with an opinion joined by
O’DONNELL, J., to the extent that it encourages the General Assembly to address
the issue.
        O’CONNOR, C.J., dissents, with an opinion joined by FRENCH and O’NEILL,
JJ.
                               _________________
        FISCHER, J., concurring in judgment only.
        {¶ 42} The lead and dissenting opinions consider the relationship between
two statutes appearing in separate titles of the Revised Code and disagree on how
to apply our absurd-result jurisprudence. Rather, the statutes address different
avenues by which a requestor can obtain different sets of records. The fact that
there is some overlap between the two sets of records does not create any relevant
relationship between the statutes. R.C. 313.10(C)(1) places a clear and mandatory
legal duty on the “coroner” for Cuyahoga County—respondent, the Cuyahoga
County Medical Examiner’s Office (“ME”)—to provide relator, Michael Clay,
certain records, and R.C. 149.43(B)(8) does not relieve the ME of that duty.
        {¶ 43} R.C. 149.43(B)(8) provides that a public official has the discretion
to deny a public-records request received from an incarcerated person unless a
judge approves the request. A coroner must apply R.C. 149.43(B)(8) only when an
incarcerated person submits a public-records request.
        {¶ 44} R.C. 313.10(C)(1) provides that a coroner has a clear and mandatory
legal duty to provide the “next of kin” (“NOK”) the “full and complete records of
the coroner with respect to a decedent” if the NOK submits a written request for
those records. A coroner must apply R.C. 313.10(C)(1) when the NOK makes a
request pursuant to the coroner-records statute.
        {¶ 45} It is true that some of the records that form part of the “full and
complete records of the coroner” are public records.           Nonetheless, R.C.
149.43(B)(8) governs how a public official may respond to a public-records




                                         15
                             SUPREME COURT OF OHIO




request; it does not govern how a coroner should respond to records requests made
pursuant to R.C. 313.10(C)(1). R.C. 313.10(C)(1) does not include a caveat that
any such request is subject to the limitations or discretion provided by R.C.
149.43(B)(8).
       {¶ 46} Here, as the lead opinion correctly notes, Clay submitted a letter to
the ME requesting records related to his daughter, and he cited both R.C. 149.43
and 313.10. After the ME’s response to these requests did not satisfy Clay, he filed
an action in mandamus arguing that the ME failed to provide him records which
the General Assembly has stated that coroners shall provide pursuant to R.C.
313.10(C). By enacting R.C. 313.10(C)(1), the General Assembly created the
mandatory duty for the ME to provide Clay, the NOK, with the “full and complete
records of the coroner” with respect to his deceased daughter. The discretion
provided to the ME pursuant to R.C. 149.43(B)(8) has no effect on Clay’s request
filed pursuant to R.C. 313.10(C)(1). For these reasons, I agree with the lead
opinion’s conclusion that we should affirm the court of appeals’ judgment granting
Clay a writ of mandamus.
       {¶ 47} Despite reaching this conclusion, I share some of the concerns raised
in the dissenting opinion. R.C. 310.10(C)(1) is clear and unambiguous, and we
must apply that statute as written; however, this result seems out of step with the
General Assembly’s apparent policy decision to limit incarcerated persons’ access
to public records. See R.C. 149.43(B)(8). Additionally, this result seems out of
place considering that the General Assembly, in yet another title of the Revised
Code, has enacted the so-called “slayer” statute, which prohibits any person in
Clay’s situation from receiving any “benefit” that results from the probate of a
victim’s estate. See R.C 2105.19. Moreover, there may be compelling policy
arguments against providing the full and complete coroner’s record relating to a
child whom the requesting parent has been convicted of murdering. Thus, while I
believe this result is mandated by the specific wording of the text of the statute, I




                                         16
                               January Term, 2017




invite the General Assembly, if it so wishes, to consider whether R.C. 313.10(C)(1)
should be made subject to limits similar to those provided by R.C. 149.43(B)(8) or
2105.19.
       O’DONNELL, J., concurs in the foregoing opinion to the extent that it
encourages the General Assembly to address the issue.
                               _________________
       O’Connor, C.J., dissenting.
       {¶ 48} The    lead   opinion   misconstrues    this   court’s   absurd-result
jurisprudence. Contrary to the lead opinion’s view that the absurd-result exception
applies only when the plain language of a single statute yields an unreasonable or
absurd result, we have long held that we may consider the legislature’s intent when
the plain meanings of two statutes, considered together, lead to absurd
consequences. I therefore must dissent.
       {¶ 49} In 1853, we held that “where, out of several acts touching the same
subject matter, there arise collaterally any absurd consequences, manifestly
contradictory to common reason, the obvious intention of the law must prevail over
a literal interpretation.” Slater v. Cave, 3 Ohio St. 80, 83 (1853). Indeed, “it is
even said, that provisions leading to collateral consequences of great absurdity or
injustice, may be rejected as absolutely void.” Id.
       {¶ 50} Nearly 90 years later, the Supreme Court of the United States hailed
the power of the courts to interpret statutes not based just on their plain meanings
but also their purposes:


               There is, of course, no more persuasive evidence of the
       purpose of a statute than the words by which the legislature
       undertook to give expression to its wishes. * * * When that meaning
       has led to absurd or futile results, however, this Court has looked
       beyond the words to the purpose of the act. Frequently, however,




                                          17
                             SUPREME COURT OF OHIO




       even when the plain meaning did not produce absurd results but
       merely an unreasonable one ‘plainly at variance with the policy of
       the legislation as a whole’ [Ozawa v. United States, 260 U.S. 178,
       194, 43 S. Ct. 65, 67 L. Ed. 199 (1922)] this Court has followed that
       purpose, rather than the literal words. When aid to construction of
       the meaning of words, as used in the statute, is available, there
       certainly can be no ‘rule of law’ which forbids its use, [Boston Sand
       & Gravel Co. v. United States, 278 U.S. 41, 48, 49 S. Ct. 52, 73 L. Ed.
170 (1928)] however clear the words may appear on ‘superficial
       [inspection].’ [Helvering v. New York Trust Co., 292 U.S. 455, 54
S. Ct. 806, 78 L. Ed. 1361 (1934).] The interpretation of the meaning
       of statutes, as applied to justiciable controversies, is exclusively a
       judicial function. This duty requires one body of public servants,
       the judges, to construe the meaning of what another body, the
       legislators, has said. Obviously there is danger that the courts’
       conclusion as to legislative purpose will be unconsciously
       influenced by the judges’ own views or by factors not considered by
       the enacting body. A lively appreciation of the danger is the best
       assurance of escape from its threat but hardly justifies an acceptance
       of a literal interpretation dogma which withholds from the courts
       available information for reaching a correct conclusion.


(Some citations omitted.) United States v. Am. Trucking Assns., 310 U.S. 534, 543-
544, 60 S. Ct. 1059, 84 L. Ed. 1345 (1940); see also Lawson v. FMR, L.L.C., ___
U.S. ___, 134 S. Ct. 1158, 1183, 188 L. Ed. 2d 158 (2014) (Sotomayor, J., dissenting)
(“the majority’s reading runs afoul of the precept that ‘interpretations of a statute
which would produce absurd results are to be avoided if alternative interpretations
consistent with the legislative purpose are available’ ”), quoting Griffin v. Oceanic




                                         18
                                  January Term, 2017




Contrs., Inc., 458 U.S. 564, 575, 102 S. Ct. 3245, 73 L. Ed. 2d 973 (1982); Pub.
Citizen v. United States Dept. of Justice, 491 U.S. 440, 454, 109 S. Ct. 2558, 105
L. Ed. 2d 377 (1989) (court can look beyond statutory language when plain meaning
would “ ‘compel an odd result’ ”), quoting Green v. Bock Laundry Machine Co.,
490 U.S. 504, 509, 109 S. Ct. 1981, 104 L. Ed. 2d 557 (1989); accord State ex rel.
Belford v. Hueston, 44 Ohio St. 1, 5, 4 N.E. 471 (1886) (“We are, if we can, to
ascertain what the legislature intended by its use in this law. For, ‘while the popular
or received import of words furnishes a general rule for the interpretation of
statutes, they must be interpreted according to the intent and meaning, and not
always according to the letter; and where the intent can be discovered, it should be
followed, though such construction seems contrary to the letter of the statute’ ”),
quoting an unidentified source.
        {¶ 51} This concept remains alive and well in our jurisprudence. Just two
years ago, this court, including some of the justices who join the lead opinion today,
found in State v. White that the application of an unambiguous criminal-
enhancement statute to a law-enforcement officer was “neither just nor reasonable”
given other statutes relating to the duties of law-enforcement officers. 142 Ohio
St.3d 277, 2015-Ohio-492, 29 N.E.3d 939, ¶ 32-33. In White, a police officer was
charged with one count of felonious assault, with a firearm specification pursuant
to R.C. 2941.145, for an on-duty shooting that paralyzed a fleeing suspect. Id. at
¶ 6, 8-9.
        {¶ 52} In White, we reiterated that “ ‘[o]ur role, in the exercise of the
judicial power granted to us by the Constitution, is to interpret the law that the
General Assembly enacts, and the primary goal in construing a statute is to ascertain
and give effect to the intent of the legislature.’ ” Id. at ¶ 29, quoting State v. Taylor,
138 Ohio St. 3d 194, 2014-Ohio-460, 5 N.E.3d 614, ¶ 14. In doing so, we presume
that the legislature intended a just and reasonable result by enacting a statute. Id.,
citing R.C. 1.47(C). Therefore, “ ‘statutes will be construed to avoid unreasonable




                                           19
                             SUPREME COURT OF OHIO




or absurd consequences.’ ” Id., quoting State v. Wells, 91 Ohio St. 3d 32, 34, 740
N.E.2d 1097 (2001).
       {¶ 53} In White, we did not find that R.C. 2941.145 was ambiguous. But
we considered three seemingly unrelated laws, concerning sentencing
enhancements for possessing a firearm, the arrest and detention of suspects, and
dereliction of duty, respectively: (1) R.C. 2941.145(A), which imposes additional
prison time on an offender who “had a firearm * * * while committing the offense
and displayed the firearm, brandished the firearm, indicated that the offender
possessed the firearm, or used it to facilitate the offense,” (2) R.C. 2935.03(A)(1),
which requires peace officers to “arrest and detain, until a warrant can be obtained,
a person found violating * * * a law of this state,” and (3) R.C. 2921.44(A)(2),
which makes it a misdemeanor for an officer to negligently “[f]ail to prevent or halt
the commission of an offense or to apprehend an offender, when it is in the law
enforcement officer’s power to do so.”
       {¶ 54} Considering these laws together, we wisely concluded that it would
not be just or reasonable to apply R.C. 2941.145(A) to a law enforcement officer:


       Given the need for hurried judgments without the chance for
       reflection, and given the extensive training that causes officers to act
       reflexively when encountering potentially dangerous situations, it is
       neither just nor reasonable to apply a firearm specification to a
       police officer involved in an on-duty shooting based only on a
       showing of poor judgment or negligence in using force.


White, 142 Ohio St. 3d 277, 2015-Ohio-492, 29 N.E.3d 939, at ¶ 33. We concluded,
“[T]he General Assembly did not intend the firearm specification to apply to a
police officer who fired a gun issued to him to protect himself * * * from a person
he thought was about to brandish a weapon.” Id. at ¶ 34.




                                         20
                                January Term, 2017




       {¶ 55} Although the lead opinion claims that in White, we referred to the
three statutes “merely to bolster” the conclusion that the firearm-specification law
was “ ‘not intended to deter a peace officer from possessing a firearm,’ ” lead
opinion at ¶ 28, quoting White at ¶ 31, that is not the case. We reviewed R.C.
2935.03(A)(1) and 2921.44(A)(2) to described the duties of police officers. And
indeed, we found that it was those duties that made application of the firearm
specification to police officers untenable: “[I]n contrast to those who freely choose
to use a firearm while committing a crime * * * the officer is required to carry a
firearm and permitted to use it, when necessary, in the course of carrying out the
duties of a law enforcement officer.” (Emphasis sic.) White at ¶ 31. In fact, we
found that “[t]he firearm specification may apply if the facts of a given case
demonstrate that the actions of the officer display criminal misconduct constituting
a departure from the course and scope of official duties * * *.” Id. at ¶ 35.
Therefore, it was exactly the duties set forth in R.C. 2935.03(A)(1) and
2921.44(A)(2) that made application of the firearms specification to police officers
absurd and unreasonable.
       {¶ 56} Thus, consistent with more than a century of precedent, courts may
properly consider, without first finding that statutory language is ambiguous,
whether the literal interpretation of a statute leads to an absurd or unreasonable
result based on its plain language, the interplay of related statutes, and the General
Assembly’s intent.
       {¶ 57} As with the statute at issue in White, we cannot give effect to the
legislative intent behind R.C. 313.10(C)(1) by reading it in isolation. The lead
opinion’s application of R.C. 313.10(C)(1) without addressing its relation to R.C.
149.43(B)(8) unquestionably leads to a result that is plainly at odds with the
legislative purpose of the statutes. Indeed, the medical examiner could not have
applied the statute in the same isolated way the lead opinion does, because both




                                         21
                            SUPREME COURT OF OHIO




R.C. 313.10(C)(1) and 149.43(B)(8) instruct the medical examiner how to handle
records requests.
       {¶ 58} R.C. 313.10 unambiguously exempts certain information in the
coroner’s possession from public disclosure, including preliminary autopsy and
investigative notes, photographs of a decedent, suicide notes, medical and
psychiatric records, confidential law-enforcement investigatory records, and
laboratory reports. R.C. 313.10(A)(2). However, the statute also provides that the
coroner “shall provide a copy of the full and complete records of the coroner with
respect to a decedent to a person who makes a written request as the next of kin of
the decedent.” R.C. 313.10(C)(1). As the lead opinion recognizes, a full and
complete copy of the coroner’s records would include nonpublic records. Lead
opinion at ¶ 31. But the decedent’s surviving relatives do not have unlimited access
to such items. The surviving spouse of the decedent first holds the right to request
the records. R.C. 313.10(C)(1). If a surviving spouse dies without requesting the
full and complete records, then that right passes to the children of the decedent,
then to the parents, then to brothers and sisters. Id. If no kin survive to make a
request, or if they all die without making one, then the representative of the
decedent’s estate may request the records. R.C. 313.10(C)(2).
       {¶ 59} But R.C. 313.10 is not the only statute that instructs a coroner how
to handle records requests. We must consider related laws that impact the duty of
public officials to protect or disclose office records. R.C. 149.43(B)(8)—which,
like R.C. 313.10, regulates the disclosure of records from public offices—absolves
public offices from any duty to “permit a person who is incarcerated pursuant to a
criminal conviction or a juvenile adjudication to inspect or to obtain a copy of any
public record concerning a criminal investigation or prosecution” unless the request
“is for the purpose of acquiring information that is subject to release as a public
record under this section and the judge who imposed the sentence or made the




                                        22
                                      January Term, 2017




adjudication with respect to the person * * * finds that the information sought
* * * is necessary to support what appears to be a justiciable claim of the person.”1
         {¶ 60} R.C. 313.10(C)(2) and 149.43(B)(8) touch the same subject matter:
the availability of public-office records. If we apply both of them literally, as the
lead opinion determines that we should, the result is inescapably absurd. Although
R.C. 313.10(C)(1) entitles appellee, Michael Clay, to receive “a copy of the full
and complete records of the coroner” related to his daughter, R.C. 149.43(B)(8)
states that the coroner (in this case, appellant, the Cuyahoga County Medical
Examiner’s Office) is not required to provide him “a copy of any public record
concerning a criminal investigation or prosecution,” absent judicial approval of the
request. Because the bulk of the autopsy file in this case is likely a public record
pursuant to R.C. 313.10(A)(1) and the medical examiner need not provide public
records to Clay pursuant to R.C. 149.43(B)(8), Clay would receive only a small
subset of the medical examiner’s records: specifically, those records described in
R.C. 313.10(A)(2), which the coroner may disclose only in limited circumstances
to next of kin, journalists, and insurers, R.C. 313.10(C) through (E). These records
would include preliminary autopsy and investigative notes, photographs of the
decedent, suicide notes, medical and psychiatric records of the decedent, any
confidential law-enforcement investigatory records, and laboratory reports that are
discoverable under Crim.R. 16. The result is that although Clay cannot obtain a



1
  To be clear, R.C. 149.43(B)(8) does not act as a complete bar to an incarcerated defendant ever
accessing public records related to a criminal investigation or prosecution. The statute provides that
an incarcerated person may obtain such records if “the judge who imposed the sentence or made the
adjudication with respect to the person, or the judge’s successor in office, finds that the information
sought in the public record is necessary to support what appears to be a justiciable claim of the
person.” R.C. 149.43(B)(8). And in all likelihood, appellee, Michael Clay, already had access to
the entire autopsy file pursuant to Crim.R. 16, which provides that “the prosecuting attorney shall
provide copies or photographs” of items that “are material to the preparation of a defense, or are
intended for use by the prosecuting attorney as evidence at trial.” Crim.R. 16(B). Indeed, in his
complaint to the Eighth District in this case, Clay stated that, “the autopsy photos were presented in
the trial case.”




                                                  23
                             SUPREME COURT OF OHIO




copy of the autopsy report, he can obtain photos of the dead body of the daughter
he murdered.
        {¶ 61} Thus, the lead opinion’s application of R.C. 313.10(C)(1) is at odds
with R.C. 149.43(B)(8), which the General Assembly clearly intended to restrict
prisoners’ access to records maintained by public officials that are related to
criminal investigations or prosecutions.
        {¶ 62} But even if the lead opinion chooses to disregard more than a century
of case law and hold tight to the notion that we do not have the authority to consider
R.C. 149.43, we should still deny the writ of mandamus because the lead opinion’s
application of R.C. 313.10(C)(1), without respect to any other laws, upends the just
and reasonable result that we must presume the General Assembly intended when
it enacted that statute.
        {¶ 63} The lead opinion makes a conclusory statement, with no analysis,
that “the plain language of R.C. 313.10 does not lead to an absurd result in this
case.” Lead opinion at ¶ 27. But the lead opinion’s application of the law is
contrary to the obvious intention of R.C. 313.10(C)(1), if not its literal terms.
Indeed, before the legislature passed the bill that enacted R.C. 313.10(C)(1), House
and Senate committees heard testimony about the importance of protecting the
privacy of the families of deceased persons who do not wish for the autopsy photos
of their loved ones to be made public. By murdering his daughter, Clay established
that he has no regard for any of her interests or the interests of her other family
members, least of all their privacy. He should not receive the benefit of a law
designed to protect vulnerable families by keeping sensitive information, including
suicide notes and autopsy photos, out of the public record.
        {¶ 64} The United States Supreme Court has, in fact, recognized that
murderers are in a position to exploit these types of records. In a case involving a
Freedom of Information Act (“FOIA”) request for death-scene photographs of
Vince Foster Jr., a deputy counsel to President Clinton who committed suicide, the




                                           24
                                January Term, 2017




court recognized the surviving family members’ right to privacy with respect to the
images, reasoning,


       We are advised by the Government that child molesters, rapists,
       murderers, and other violent criminals often make FOIA requests
       for autopsies, photographs, and records of their deceased victims.
       Our holding ensures that the privacy interests of surviving family
       members would allow the Government to deny these gruesome
       requests in appropriate cases.         We find it inconceivable that
       Congress could have intended a definition of “personal privacy” so
       narrow that it would allow convicted felons to obtain these materials
       without limitations at the expense of surviving family members’
       personal privacy.


Natl. Archives & Records Admin. v. Favish, 541 U.S. 157, 170, 124 S. Ct. 1570, 158
L. Ed. 2d 319 (2004). Similarly, in seeking to protect the privacy of victims’ families
under R.C. 313.10, the General Assembly could not have intended to provide a little
girl’s convicted murderer access to her autopsy photos, simply because that man
was her father.
       {¶ 65} Notwithstanding that it is absurd and unreasonable to permit Clay to
obtain autopsy information pursuant to R.C. 313.10, the lead opinion argues that
we must, because R.C. 313.10(C) is more specific and was enacted later than R.C.
149.43(B)(8). That is a red herring. These two statutes do not conflict. Rather,
they apply to the provision of records to two generally separate classes of people:
next of kin of deceased individuals and incarcerated criminals. The fact that in very
limited instances these two classes intersect creates absurdity—but not conflict.
       {¶ 66} If we were to recognize these laws as conflicting, we would have to
recognize conflicts between a substantial number of laws creating collateral




                                         25
                             SUPREME COURT OF OHIO




consequences for convictions and incarceration.        For instance, R.C. 2105.06
provides a detailed scheme for the distribution of property when a person dies
intestate, similar to the scheme in R.C. 313.10 for a decedent’s next of kin to obtain
an autopsy report. But R.C. 2105.19 upends the intestate-distribution scheme by
providing that no individual convicted of murder “shall in any way benefit by the
death” and “[a]ll property of the decedent * * * shall pass or be paid or distributed
as if the person who caused the death of the decedent had predeceased the
decedent.” R.C. 2105.19(A). These laws are not in conflict. R.C. 2105.19 creates
a class of people who cannot benefit from R.C. 2105.06.
       {¶ 67} Likewise, Ohio law provides that every United States citizen who is
18 years old and meets certain residency and registration requirements “has the
qualifications of an elector.” R.C. 3503.01(A)(1). But another law provides that
an individual who is found guilty of committing a felony “is incompetent to be an
elector.” R.C. 2961.01. According to the lead opinion’s logic, these laws are in
conflict because an individual could be qualified to be an elector pursuant to Ohio’s
election law but incompetent to be an elector under our criminal law. But these
laws do not conflict. One is generally applicable to U.S. citizens over the age of 18
and the other to convicted felons.
       {¶ 68} Similarly, the Ohio Constitution enshrines the right of the people to
bear arms, without restriction. Ohio Constitution, Article I, Section 4. However, a
statute makes it a crime for an individual convicted of a felony offense of violence
to carry a firearm. R.C. 2923.13(A)(2). Again, these laws do not conflict as the
lead opinion’s logic would dictate; they merely create separate classes, one of “the
people” and the other of individuals convicted of felonies of violence.
       {¶ 69} Like the statutes here governing coroners’ reports and restricting the
disclosure of public records to incarcerated individuals, there is no legislatively
created conflict in these examples. The laws create classes of individuals. Just as
an individual in line for an inheritance will receive nothing if that person murdered




                                         26
                                January Term, 2017




the decedent, an imprisoned felon who meets all the statutory requirements to vote
nevertheless does not have that privilege, and a convicted felon who meets all the
constitutional requirements to bear arms does not retain that right, here, even
though Clay meets all the requirements of a next of kin as described by R.C. 313.10,
the General Assembly has passed a law that prohibits him from the privilege of
viewing the public records in his daughter’s autopsy file.
       {¶ 70} Indeed, if the lead opinion’s logic were applied to all of R.C. 313.10,
then there likely would be no restriction on inmates obtaining public records from
a coroner at all. The lead opinion notes that when two laws conflict, a specific law
enacted later in time generally prevails. Lead opinion at ¶ 31. R.C. 313.10(B)
provides that “[a]ll records in the coroner’s office that are public records are open
to inspection by the public, and any person may receive a copy of any such record
or part of it upon demand in writing.” To the extent that R.C. 149.43(B)(8) conflicts
with R.C. 313.10(C)(1) by limiting the access of an incarcerated next of kin to
public records, as the lead opinion maintains, then R.C. 149.43(B)(8) also conflicts
with R.C. 313.10(B), which specifically permits “any person” to obtain a public
record from a coroner without regard to the person’s incarceration status.
       {¶ 71} R.C. 313.10 was enacted later in time and, according to the lead
opinion, is the more specific statute because it “specifically applies to records kept
by the coroner.” Lead opinion at ¶ 30. Therefore, the lead opinion’s logic would
dictate that R.C. 313.10(B) prevails in any conflict with R.C. 149.43(B)(8) and that
incarcerated criminals, as members of the public, may access public records of the
coroner relating to their prosecutions. This circumstance squarely demonstrates
why it is inequitable to select, as the lead opinion has done, a single law to govern
a situation when multiple laws actually apply.
       {¶ 72} The lead opinion’s decision will not only subvert the General
Assembly’s intent here, it will set a calamitous precedent. An inmate imprisoned
for murdering a spouse, parent, or sibling is still a convicted murderer, yet




                                         27
                            SUPREME COURT OF OHIO




according to the lead opinion, the incarcerated murderer may be entitled to the
victim’s autopsy records and photos. Ignoring R.C. 149.43(B)(8)’s prohibition on
an inmate’s access to public records related to a criminal investigation or
prosecution—merely because the inmate murdered a family member—does
nothing to advance the goals of the General Assembly, including protecting the
privacy and dignity of the victim and the victim’s family.
       {¶ 73} The lead opinion here, with its strict adherence to a literal-
interpretation dogma, implies that we would usurp the legislature’s role if we
applied the plain language of a statute rationally and in concert with the General
Assembly’s intent. Using the lead opinion’s guidance, a statutorily identified
relative is entitled to the autopsy records, period. And no other statute need be
consulted on the matter, even if the relative is a murderer guilty of matricide,
patricide, fratricide, or filicide. I disagree. This case calls for us to apply two
relevant laws to one murderer, which does not require us to add words to a statute
or to ignore statutory provisions altogether. This case began with a murderer’s
request for his victim’s autopsy records. Pursuant to R.C. 149.43(B)(8), that fact
alone should prevent Clay from taking advantage of R.C. 313.10(C)(1), a law meant
to protect the very people he harmed.
       {¶ 74} I dissent.
       FRENCH and O’NEILL, JJ., concur in the foregoing opinion.
                               _________________
       Michael Clay, pro se.
       Michael C. O’Malley, Cuyahoga County Prosecuting Attorney, and Kelly
Kay Perk, Assistant Prosecuting Attorney, for appellant.
       Barnes & Thornburg, L.L.P., and C. David Paragas, urging reversal for
amicus curiae, Ohio State Coroners Association.
                               _________________




                                        28